JENNIFER WALKER ELROD, Circuit Judge,
writing for the majority with respect to Sections III.A, III.C, and III.D, and dissenting in remaining part:*
“The vigilant protection of constitutional freedoms is nowhere more vital than in the *396community of American schools.” Keyishian v. Bd. of Regents of Univ. of State of N.Y., 385 U.S. 589, 603, 87 S.Ct. 675, 17 L.Ed.2d 629 (1967) (quoting Shelton v. Tucker, 364 U.S. 479, 487, 81 S.Ct. 247, 5 L.Ed.2d 231 (1960)). That schools are “educating the young for citizenship is reason for scrupulous protection of Constitutional freedoms of the individual, if we are not to strangle the free mind at its source and teach youth to discount important principles of our government as mere platitudes.” W. Va. State Bd. of Educ. v. Barnette, 319 U.S. 624, 637, 63 S.Ct. 1178, 87 L.Ed. 1628 (1943).
This appeal may only involve two students and two principals in a suburban school district in Texas, but it concerns conduct that “strikes at the very heart of the First Amendment” — discrimination against student speech solely on the basis of religious viewpoint. See Morse v. Frederick, 551 U.S. 393, 423, 127 S.Ct. 2618, 168 L.Ed.2d 290 (2007) (Alito, J., concurring).1 Viewpoint discrimination is a “blatant” violation of our First Amendment right to free speech, for it censors “particular views taken by speakers on a subject.” See Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. 819, 829, 115 S.Ct. 2510, 132 L.Ed.2d 700 (1995). At the core of the First Amendment’s right to free speech is the right of one student to express á religious viewpoint to another student without fear. We hold that this right — to engage in private, non-disruptive, student speech — is protected from viewpoint discrimination under the First Amendment, and that the right extends to elementary-school students. I would also hold that this right is clearly established under existing law. Therefore, I would affirm the district court’s denial of the motion to dismiss because the facts alleged in the complaint do not entitle Principals Bomchill and Swanson to qualified immunity-
I.
On this interlocutory appeal of a motion to dismiss, we must accept as true the facts as pleaded in the complaint, view them in the light most favorable to the students, and draw all reasonable inferences in favor of the students. See Brown v. Nationsbank Corp., 188 F.3d 579, 585-86 (5th Cir.1999).
A.
This case involves two principals, Lynn Swanson and Jackie Bomchill, two students, Stephanie Versher and Jonathan Morgan, and four separate incidents involving the principals’ censorship of student speech.2 Three of the incidents involved fifth-grader Stephanie and Principal Bomchill. The fourth incident involved third-grader Jonathan and Principal Swanson. As to each of these incidents, the complaint alleges that the principals acted not only pursuant to a written policy, but also pursuant to unwritten “customs” and “practices,” which treated religious viewpoints differently from all other viewpoints, when they discriminated against religious viewpoints in favor of non-religious ones.

*397
Incident One

At all relevant times, Stephanie was enrolled in the fifth grade at Rasor Elementary School, part of the Plano Independent School District (Plano ISD) in Texas. In January 2004, “while at school but during non-curriculum times and with no material and substantial disruption to the operations of the school,” Stephanie talked to her friends and classmates about a drama being put on at a local church. If a student expressed a desire to attend, Stephanie would give that student a free ticket. After she had given out several tickets, Principal Bomchill learned of her actions and instructed school officials to prevent Stephanie from giving out any more tickets and to confiscate any tickets that she had already given to her classmates. School officials collected and discarded those tickets. Bomchill notified Stephanie’s mother that the tickets were not allowed because they expressed a religious viewpoint and later told her that if Stephanie attempted to share the tickets again on school property, Stephanie would be “kicked out of school.” No other reason was given.

Incident Two

In the same month, on January 16, 2004, Stephanie wanted to share brownies and two pencils with her friends in the cafeteria during her half-birthday party. Plano ISD permits students to celebrate their birthdays with parties at school. Students with summer birthdays may celebrate their half-birthdays during the school year with their classmates while at school. Celebrants often distribute snacks and small gifts to their classmates. In the past, school officials have permitted students to share a Chinese bookmark with a printed message on it, a Lion King ring with words and symbols, a bracelet, and pencils with various words and symbols, including the commercial statement “Where’s Hippo?” The parties are celebrated during “non-curriculum times” at school — “primarily at the end of the lunch period or during a snack break between instructional time.” For her half-birthday party, Stephanie had brought brownies, along with two pencils, one inscribed with the word “moon” and another inscribed with the phrase “Jesus loves me this I know for the Bible tells me so.” Stephanie’s mother unsuccessfully attempted to meet with Principal Bomchill prior to the party to discuss the snacks and gifts, so on the day of the party, Stephanie’s mother took the pencils and brownies to the school’s office and requested to see Bomchill. As she entered the school’s office, Stephanie’s mother received a letter accusing her of distributing material to students on school property and threatening that “law enforcement officials” would be called to arrest her.3
Bomchill also threatened that, if Stephanie shared any more materials that expressed a religious viewpoint while on school property, the school would call the police and Stephanie “would be in trouble.” Bomchill forbade Stephanie from giving her friends the “Jesus” pencils, but gave her permission to share the brownies and the “moon” pencils. According to Bomchill, such “religious” material (i.e., the tickets and “Jesus” pencils) could only be distributed “outside of the school building.” Stephanie’s mother removed the “Jesus” pencils from the tie wrapping the brownies and brought the brownies and “moon” pencils to Stephanie so that she could share *398them with her friends during her half-birthday party in the school cafeteria during lunch break. Stephanie asked her mother what happened to the “Jesus” pencils. Her mother replied that Principal Bomchill would not allow her to give those pencils to her friends at the party, and that she could only share those pencils with her friends after school outside of the building. Her mother gave her the “Jesus” pencils she had removed from the brownies and instructed her to keep them in her backpack until school was over.

Incident Three

Later that day, after school hours, outside of the school on the sidewalk and lawn, Stephanie was talking to some of her friends. As she reached over to one of her best friends to share one of the “Jesus” pencils, Bomchill saw Stephanie and grabbed her shoulder. Bomchill confiscated the pencil and scolded Stephanie. Despite Bomchill’s earlier statement that Stephanie could share the pencils after school outside of the school building, she told Stephanie that she could not give out the pencil on school property at all because it expressed a religious viewpoint. Bomchill then told Stephanie’s mother that if Stephanie tried to give out these pencils again, she would be “kicked out of school.” Incident Four
The remaining incident involved Principal Swanson of Thomas Elementary School — also in Plano ISD — and one student, third-grader Jonathan Morgan. Each elementary school classroom in Plano ISD hosts a “winter break” party at which students, if they so choose, may exchange “goodie bags” containing gifts. For his upcoming December 2003 “winter break” party, Jonathan wanted to give his classmates goodie bags containing candy-cane shaped pens along with a laminated card entitled the “Legend of the Candy Cane” that explained the Christian origin of candy canes. Each bag would be individually addressed to a specific classmate with a tag specifying that the gift was from Jonathan.
Jonathan’s parents, Doug and Robin Morgan, were aware that in the past, Plano ISD, Swanson, and other school officials at Thomas Elementary School had prevented students from including “religious” materials in their goodie bags for the “winter break” parties. For example, Michaela Wade, another student at Thomas, wanted to include a pencil inscribed with the phrase “Jesus is the Reason for the Season” in her goodie bags at a 2001 “winter break” party. School officials would not allow her to include the pencils in her goodie bags because of their religious message, but did permit her classmates to pass out goodie bags containing gifts inscribed with secular phrases and symbols,4 such as snowmen and snowflakes.
Given this history, Doug and Robin Morgan decided to meet with Swanson several weeks before the “winter break” party, in order to determine whether she would allow Jonathan to share his candy canes in his goodie bag. According to the corn-*399plaint, the Morgans discussed with Swanson how
students and parents are being interrogated by school officials at the “winter break” parties as to whether or not the contents of their gift or “goodie” bags— which they have brought to school to distribute to their classmates during the “winter break” party — -contain any religious viewpoint, religious references or religious message and if the students or their parents acknowledged that the gift bags do contain religious messages or religious viewpoint materials, the bags are then confiscated by school officials and are banned from the classroom and prohibited from being distributed by the students while they are on school property.
The Morgans also complained to Swanson that students and parents were not being allowed to bring red and green materials to the “winter break” party, and that students were not allowed to write “Merry Christmas” on greeting cards to U.S. soldiers fighting abroad and to retirement homes. Swanson said she would investigate these claims. Swanson also confirmed that in the past, school officials had confiscated items deemed “religious” but had permitted “secular” items and school officials would continue to do so in the future. When asked about Jonathan’s intended gift, Swanson indicated that he could share the candy canes with his classmates only if he removed the laminated cards containing the religious message. Doug Morgan also asked Swanson if he could share the Legend of the Candy Cane cards with other interested parents present at the party. Swanson refused his request.
On the day of the party, Jonathan and his father unsuccessfully attempted to meet with Swanson and then proceeded to Jonathan’s classroom. Jonathan’s teacher met them at the door and prevented Jonathan from bringing his goodie bags into the classroom to exchange with his classmates because they contained “religious” messages. Once Swanson arrived at Jonathan’s classroom and was apprised of the situation, she immediately informed the Morgans that Jonathan could place his goodie bags in the school library or he could distribute his goodie bags on a public sidewalk off of school property. Swanson later announced to the entire school that students were not allowed to bring any outside materials into the classrooms. Despite having just observed other outside materials in Jonathan’s classroom, however, she never required the other students to remove their gift bags from the classroom and place them in the library. All of Jonathan’s other classmates were allowed to exchange gift bags inside the classroom. Swanson only prohibited students from exchanging materials that contained a “religious” viewpoint. Swanson allowed students to exchange other materials, and, other than noting the “religious” nature of the materials, Swanson offered no justification for her censorship of Jonathan’s speech.
B.
This case is before us on an interlocutory appeal of a denial of a motion to dismiss. The students filed a complaint alleging violations of the First and Fourteenth Amendments, as well as of Article 1, § 8 of the Texas Constitution.5 The *400principals filed a motion to dismiss before the district court on qualified immunity grounds. Recognizing that “for the purposes of this motion to dismiss, the Court must accept the allegations contained in the [complaint] that Defendants practiced viewpoint discrimination against Plaintiffs’ religious speech,” they argued that elementary school students do not have First Amendment rights. The principals “contend[ed] that the First Amendment free speech protections do not apply to elementary schools or, alternatively, that, as a matter of law, elementary schools are permitted to practice viewpoint discrimination so as to exclude religious messages from elementary schools.” The magistrate judge rejected the principals’ assertion, noting that it was a “novel and specious argument that elementary school students have no constitutional rights in the area of free speech” and recommended that the district court deny their motion to dismiss — a recommendation that the district court adopted in full.
After the magistrate judge and the district court dismissed their argument that “First Amendment free speech protections do not apply to elementary schools,” the principals appealed to this court. On appeal, the principals urged the panel to reverse the district court on qualified immunity because, as stated in their issue presented, “[t]he First Amendment is not implicated by restrictions on student-to-student distribution of non-curricular materials by elementary school students to their classmates.” In addition, the principals asserted that they are entitled to qualified immunity because neither “this [c]ourt nor the Supreme Court has ever upheld a First Amendment free speech claim by an elementary school student.” A unanimous panel of this court, like the district court and the magistrate judge, rejected their argument, holding that “it has been clear for over half a century that the First Amendment protects elementary school students from religious-viewpoint discrimination.”
The principals petitioned for rehearing en banc, arguing that it was not clearly established that elementary school students had a First Amendment right to be free from viewpoint discrimination, and that the prohibition on viewpoint discrimination did not apply to religious speech. This court granted rehearing en banc.
II.
This court has jurisdiction to review the district court’s denial of the principals’ motion to dismiss based on qualified immunity under 28 U.S.C. § 1291 and the collateral-order doctrine, but only to the extent that the appeal turns on questions of law. Mitchell v. Forsyth, 472 U.S. 511, 528-30, 105 S.Ct. 2806, 86 L.Ed.2d 411 (1985). We review a district court’s determination of a motion to dismiss de novo. In re S. Scrap Material Co., 541 F.3d 584, 587 (5th Cir. 2008). For a complaint to avoid being dismissed for failure to state a claim, the “[fjactual allegations must be enough to raise a right to relief above the speculative level, ... on the assumption that all the allegations in the complaint are true (even if doubtful in fact)” and the non-moving party must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).
Here, the principals’ motion to dismiss before the district court was based on a claim of qualified immunity, which “is an immunity from suit rather than a mere defense to liability.” Mitchell, 472 U.S. at 526, 105 S.Ct. 2806. Qualified immunity *401does not provide officials with a license to engage in lawless conduct, however. Harlow v. Fitzgerald, 457 U.S. 800, 819, 102 5.Ct. 2727, 73 L.Ed.2d 396 (1982). Rather, “[w]here an official could be expected to know that certain conduct would violate statutory or constitutional rights, he should be made to hesitate; and a person who suffers injury caused by such conduct may have a cause of action.” Id. “Qualified immunity shields federal and state officials from money damages unless a plaintiff pleads facts showing (1) that the official violated a statutory or constitutional right, and (2) that the right was ‘clearly established’ at the time of the challenged conduct.” Ashcroft v. al-Kidd, — U.S. -, 131 S.Ct. 2074, 2080, 179 L.Ed.2d 1149 (2011). Therefore, qualified immunity protects government officials performing discretionary functions from individual liability for civil damages, but only “insofar as their conduct does not violate clearly established ... rights of which a reasonable person would have known.” Harlow, 457 U.S. at 818, 102 S.Ct. 2727; see also Thompson v. Upshur Cnty., 245 F.3d 447, 456-57 (5th Cir.2001).
At this early pleading stage, our factual universe is bounded by the four corners of the complaint. See Brown, 188 F.3d at 585-86. In other words, we must determine whether the principals are entitled to qualified immunity based on the facts alleged in the complaint, which we must accept as true, drawing all reasonable inferences in favor of the students. Id. We lack jurisdiction to resolve disputed factual issues or consider whether such disputes might entitle the principals to qualified immunity. See Roe v. Tex. Dep’t of Protective and Regulatory Servs., 299 F.3d 395, 400 (5th Cir.2002).
III.
The first prong of qualified immunity asks whether the principals’ alleged conduct violated a statutory or constitutional right. See al-Kidd, 131 S.Ct. at 2080. Under Pearson v. Callahan, courts have discretion to decide which of the two prongs of qualified immunity to tackle first. 555 U.S. 223, 236, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009). Although courts should “think hard” before exercising this discretion, “it remains true that following the two-step sequence — defining constitutional rights and only then conferring immunity — is sometimes beneficial to clarify the legal standards governing public officials.” Camreta v. Greene, — U.S.-, 131 S.Ct. 2020, 2032, 179 L.Ed.2d 1118 (2011).6 Here, the students argue that the principals violated their First Amendment rights by discriminating against their speech because of its religious viewpoint. Based on the facts alleged, we agree.
A.
The First Amendment protects an individual’s right to speak freely, a right whose value lies in the fact that it defends equally all viewpoints, even disfavored ones. Thus, viewpoint discrimination “strikes at the very heart of the First Amendment.” Morse, 551 U.S. at 423, 127 S.Ct. 2618 (Alito, J., concurring). “When the government targets not subject matter, but particular views taken by speakers on a subject, the violation of the First Amendment is all the more blatant.” Rosenberger, 515 U.S. at 829, 115 S.Ct. 2510. This prohibition is so well-established as to be “axiomatic.” Id. at 828, 115 S.Ct. 2510. “If there is any fixed star in our constitu*402tional constellation, it is that no official, high or petty, can prescribe what shall be orthodox in politics, nationalism, religion, or other matters of opinion .... ” Barnette, 319 U.S. at 642, 63 S.Ct. 1178.
The right to be free from viewpoint discrimination is no less important in our public schools. Our public school officials “influence the attitudes of students toward government, the political process, and a citizen’s social responsibilities.” Ambach v. Norwick, 441 U.S. 68, 79, 99 S.Ct. 1589, 60 L.Ed.2d 49 (1979). Our schools are tasked with “inculcating] the habits and manners of civility.” Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 681, 106 S.Ct. 3159, 92 L.Ed.2d 549 (1986). The habits and manners of a free people include tolerance and consideration of a range of political and religious views.
For these reasons, the Supreme Court held over forty years ago that the First Amendment prohibits viewpoint discrimination against all students in public schools, absent material and substantial disruption. See Tinker v. Des Monies Indep. Cmty. Sch. Dist., 393 U.S. 503, 509, 89 S.Ct. 733, 21 L.Ed.2d 731 (1969). Students do not “shed their constitutional rights to freedom of speech or expression at the schoolhouse gate.” Id. at 506, 89 S.Ct. 733. In Tinker, the principals of the Des Moines schools became aware of a plan by students to wear armbands protesting the Vietnam War. Id. at 504, 89 S.Ct. 733. They adopted a policy that any student wearing such an armband would be asked to remove it or face suspension. Id. Seven students decided to defy the policy, including eight-year-old Paul Tinker, eleven-year-old Hope Tinker, and thirteen-year-old Mary Beth Tinker. Id. at 516, 89 S.Ct. 733 (Black, J., dissenting).
The Supreme Court upheld the rights of those students against the school’s efforts to prohibit the students from speaking their minds, holding that “[i]n the absence of a specific showing of constitutionally valid reasons to regulate their speech, students are entitled to freedom of expression of their views.” Id. at 511, 89 S.Ct. 733. The Court even characterized this holding as “obvious”:
If a regulation were adopted by school officials forbidding discussion of the Vietnam conflict, or the expression by any student of opposition to it anywhere on school property except as part of a prescribed classroom exercise, it would be obvious that the regulation would violate the constitutional rights of students, at least if it could not be justified by a showing that the students’ activities would materially and substantially disrupt the work and discipline of the school.
Id. at 513, 89 S.Ct. 733.
Thus, under Tinker, school officials may not restrict student speech on school property solely on the basis of viewpoint, unless there is a showing of material and substantial disruption. See id. This holding was not revolutionary, even in 1969.7 Indeed, almost thirty years before Tinker, the Supreme Court recognized that school officials are subject to the Constitution, and that the Free Speech Clause of the First Amendment is no exception. See Barnette, 319 U.S. at 642, 63 S.Ct. *4031178. Barnette involved two sisters who were in elementary school. They challenged a West Virginia statute that required every child within the State’s public school system to salute the American flag. As practicing Jehovah’s witnesses, the Barnett8 sisters believed that pledging allegiance to the flág was a prohibited form of idol worship. Id. at 629, 63 S.Ct. 1178. After they declined to participate in the ceremony, the school expelled them. Id. at 630, 63 S.Ct. 1178. The Supreme Court struck down the West Virginia statute and established the bedrock principle that the First Amendment applies to all public school students: “The Fourteenth Amend: ment, as now applied to the States, protects the citizen against the State itself and all of its creatures — Boards of Education not excepted .... That they are educating the young for citizenship is reason for scrupulous protection'of Constitutional freedoms of the individual, if we are not to strangle the free mind at its source and teach youth to discount important principles of our government as mere platitudes.”9 Id. at 637, 63 S.Ct. 1178.
Since Tinker and Barnette, the Supreme Court has consistently reinforced the notion that First Amendment rights are of paramount importance in school facilities. See, e.g., Good News Club v. Milford Cent. Sch, 533 U.S. 98, 112, 121 S.Ct. 2093, 150 L.Ed.2d 151 (2001) (holding that a school violated the First Amendment when it prohibited a private Christian organization for children aged six to twelve from holding meetings at the school for the purpose of singing Christian songs, hearing Bible lessons, and memorizing scripture); Lamb’s Chapel v. Ctr. Moriches Union Free Sch. Dist., 508 U.S. 384, 393-94, 113 S.Ct. 2141, 124 L.Ed.2d 352 (1993) (holding that the prohibition of Christian perspective speech in a school facility constituted unconstitutional viewpoint discrimination); Widmar v. Vincent, 454 U.S. 263, 265, 267, 102 S.Ct. 269, 70 L.Ed.2d 440 (1981) (holding that a public university could not “close its facilities to a registered student group desiring to use the facilities for religious worship and religious discussion”).
In its most recent school speech case, Morse v. Frederick, the Supreme Court reaffirmed Tinkers maxim that students do not “shed their constitutional rights to freedom of speech or expression at the schoolhouse gate.” Morse, 551 U.S. at 422, 127 S.Ct. 2618 (Alito, J., concurring).. Justice Alito’s controlling opinion observed that giving “public school authorities a license to suppress speech ... based on disagreement with the viewpoint' expressed” would “strike[ ] at the very heart of the First Amendment.” Id. at 423, 127 S.Ct. 2618. Thus, “[w]hen the government targets .... particular views taken by speakers on a subject, the violation of the First Amendment is ... blatant.” Rosenberger, 515 U.S. at 829, 115 S.Ct. 2510; see also id. (“Viewpoint discrimination is ... an egregious form of content discrimination.”).10
*404Even in the face of Barnette, Tinker, and Morse, the principals contend that the First Amendment does not protect elementary school students from viewpoint discrimination — an assertion belied by the facts of the cases themselves. The Barnett sisters were in elementary school and are described in the opinion as “little children.” Barnette, 319 U.S. at 644, 63 S.Ct. 1178. And in Tinker, two of the defying students were eight-year-old Paul Tinker, and his sister, eleven-year-old Hope Tinker. 393 U.S. at 516, 89 S.Ct. 733 (Black, J., dissenting). Although they were not named plaintiffs in the litigation, the school regulation and policy at issue in Tinker that the Court struck down applied to them, as well as to all other students. See id. In fact, the petition for certiorari in Tinker, “urg[ed] that the First and Fourteenth Amendments protect the right of school pupils to express their political views all the way ‘from kindergarten through high school.’ ” Id.11
Like the Supreme Court, this court has never limited the First Amendment rights of students due to age. Most recently, in a related case, this court applied the O’Brien “time, place, and manner” test to Plano ISD’s policy regulating student-to-student distribution of non-curricular materials in elementary schools — a test that would have been inappropriate had the court concluded that elementary school students are not protected by the First Amendment. See Morgan v. Plano Indep. Sch. Dist., 589 F.3d 740, 745 (5th Cir.2009); see also Pounds v. Katy Indep. Sch. Dist., 730 F.Supp.2d 636, 639 (S.D.Tex.2010) (rejecting a school’s effort to remove a religious Christmas card option from the choices available to elementary school students creating cards for their friends); cf. A.A. v. Needville Indep. Sch. Dist., 611 F.3d 248, 272-73 (5th Cir.2010) (applying the Texas Religious Freedom Restoration Act to the claims of a kindergarten student to vindicate the child’s rights to wear his hair long in school). In addition to the Supreme Court and this court, numerous other circuits have also rejected claims that the First Amendment does not apply to ele*405mentary school students.12
B.
The principals have raised a number of new arguments before the en banc court; all of them are waived. Our well-established rule is that “arguments not raised before the district court are waived and will not be considered on appeal.” Celanese Corp. v. Martin K. Eby Const. Co., 620 F.3d 529, 531 (5th Cir.2010); see also French v. Allstate Indem. Co., 637 F.3d 571, 582-83 (5th Cir.2011). That principle is especially relevant when a case reaches en banc consideration. See Franks Inv. Co. LLC v. Union Pacific R. Co., 593 F.3d 404 (5th Cir.2010) (en banc) (observing that “[t]oday is too late” to consider a theory raised for the first time en banc) (citing United States v. Brace, 145 F.3d 247, 250 (5th Cir.1998)) (en banc); see also United States v. Lucas, 499 F.3d 769, 792 (8th Cir.2007) (Beam, J., dissenting) (“[C]onsideration of these new issues for the first time by the en banc court will have the effect of making the district court trial and the three-judge panel’s consideration of the issues asserted in the first appeal merely a ‘tryout on the road,’ leaving open the option of presenting a newly created script when the en banc court becomes the intended audience.”).
The sole question properly before this court is the only one the principals raised before the panel: Is it clearly established that elementary school students have First Amendment rights? Throughout this litigation, the principals have insisted that the answer to that question is “no.” Thus, according to the principals, because “First Amendment free speech protections do not apply to elementary schools,” their decision to discriminate solely on the basis of religious viewpoint was permissible.
This broad dismissal of the elementary school students’ free speech rights — that, *406simply put, they have none — has been at the core of the principals’ defense from the very beginning of this case. They pursued that same argument in their motion to dismiss,13 in their reply to plaintiffs’ response to the motion to dismiss,14 in their supplement to their motion to dismiss,15 in their reply to plaintiffs’ response to defendant’s supplement,16 in their objections to the magistrate’s report,17 in their reply to plaintiffs’ response to their objections,18 in their brief on appeal,19 and in their reply brief on appeal.20 When asked at oral argument whether their argument was that “elementary school kids do not have a First Amendment right,” their counsel responded, “Yes.” Thus, at every stage before en banc, the principals have advanced the same qualified-immunity argument. Adopting the maxim that the simplest explanation is likely to be the correct one, that bold strategy was probably not the result of inartful briefing. After all, they made the same argument before a different panel of this court. See Morgan, 589 F.3d at 744 (“Defendants Lynn Swanson and Jackie Bomchill, Principals at Thomas Elementary School and Rasor Elementary School, urge that the First Amendment does not apply to elementary school students.”), cert. denied, — U.S. -, 130 S.Ct. 3503, 177 L.Ed.2d 1091 (2010). Besides, had they not pursued this strategy, they would have been stuck defending blatant viewpoint discrimination.
Whatever the reason, we should hold the principals to the position they took before every court that has decided this case to date. Limited to the question properly before this court, the answer is clear: elementary school students do have First Amendment rights under clearly established law. See supra Section III.A. The magistrate judge, the district court, and a unanimous panel of this court, at this 12(b)6) stage, agreed. Every member of this court also agrees, and no circuit has *407ever held otherwise.21 On this basis alone, I would affirm the district court’s denial of the motion to dismiss.
C.
Nevertheless, because a majority of this court would not find waiver, we must consider the principals’ other en banc arguments. The principals contend that one of the limited exceptions that the Supreme Court has carved out to students’ First Amendment speech rights arguably applies here, and therefore their decision to restrict speech was permissible. The Court has delineated five narrow exceptions for when school officials may restrict specific student speech:
School regulation of student speech can be justified on five ... grounds. If the speech is disruptive (Tinker), lewd (Fraser), school-sponsored (Hazelwood), or promoting drug use (Morse), schools may in some instances restrict specific student speech. Student speech can also be regulated so long as the regulation is viewpoint- and content-neutral {Canady).
Palmer v. Waxahachie Indep. Sch. Dist., 579 F.3d 502, 509 (5th Cir.2009).
However, of these five grounds, the Court has only expressly held that one permits school officials to engage in viewpoint discrimination — where the student speech is substantially and materially disruptive. See Tinker, 393 U.S. at 513, 89 S.Ct. 733.22 The principals here do not contend that the speech at issue in the four incidents was substantially and materially disruptive, lewd, or promoted drug use. More importantly, there are no factual allegations in the complaint to support such a contention. Instead, the principals assert that the speech is “arguably” school-sponsored, or in the alternative, that the school officials discriminated based on viewpoint in order to avoid an Establishment Clause violation. The Supreme Court has not determined whether school officials may engage in viewpoint discrimination in cases where the speech is school-sponsored23 and in Good News *408Club, the Court expressly left open that same question as to avoiding Establishment Clause violations. See 533 U.S. at 113, 121 S.Ct. 2093 (noting that “it is not clear whether a State’s interest in avoiding an Establishment Clause violation would justify viewpoint discrimination.”). Regardless, the speech at issue here is neither actually nor “arguably” school-sponsored, nor does it implicate the Establishment Clause.
Hazelwood School District v. Kuhlmeier sets out the parameters for what constitutes school-sponsored speech. See 484 U.S. 260, 108 S.Ct. 562, 98 L.Ed.2d 592 (1988). In Hazelwood, the school principal censored two articles in the school newspaper: one concerning students’ experiences with pregnancy, and the other regarding the impact of divorce on students at the school. Id. at 263, 108 S.Ct. 562. The school newspaper was funded by the school, and the school’s journalism teacher “selected the editors of the newspaper, scheduled publication dates ... edited [the] stories, selected and edited the letters to the editor, and dealt with the printing company,” and had “final authority with respect to almost every aspect of the production and publication of [the paper], including its content.” Id. at 268, 108 S.Ct. 562 (quoting Kuhlmeier v. Hazel-wood Sch. Dist., 607 F.Supp. 1450, 1453 (E.D.Mo.1985)). School policy expressly provided that the publication was “developed within the adopted curriculum and its educational implications in regular classroom activities.” Id. (internal quotation marks omitted).
The Supreme Court observed that the question at issue in Hazelwood was not about an “educators’ ability to silence a student’s personal expression that happens to occur on school premises,” expression which is protected under Tinker, but about “whether the First Amendment requires a school affirmatively to promote particular student speech.” Id. at 270-71, 108 S.Ct. 562. The Court held that educators may exercise greater control over “these activities [that] may fairly be characterized as part of the curriculum,” which are “supervised by faculty members,” and designed to impart particular knowledge or skills so “that the views of the individual speaker may not be erroneously attributed to the school,” such as in a school newspaper or a school play. Id. at 271, 108 S.Ct. 562. The Court set out this exception to the First Amendment’s protection of student speech: “[W]e hold that educators do not offend the First Amendment by exercising editorial control over the style and content of student speech in school-sponsored expressive activities so long as their actions are reasonably related to legitimate pedagogical concerns” — activities such as a “school-sponsored publication” or a “theatrical production.” Id. at 273, 108 S.Ct. 562.
Like all exceptions to the First Amendment’s protections, the Hazelwood exception should be construed narrowly.24 It *409applies only where the speech is school-sponsored, a determination that turns on whether “the views of the individual speaker [might be] erroneously attributed to the school.” Id. at 271. Thus, Hazelwood “allows a school to regulate what is in essence the school’s own speech, that is, articles that appear in a publication that is an official school organ.” Morse, 551 U.S. at 423, 127 S.Ct. 2618 (Alito, J., concurring). Similarly, the Court’s Establishment Clause jurisprudence draws a sharp distinction “between government speech endorsing religion, which the Establishment Clause forbids, and private speech endorsing religion, which the Free Speech and Free Exercise Clauses protect.” See Bd. of Educ. v. Mergens, 496 U.S. 226, 250, 110 S.Ct. 2356, 110 L.Ed.2d 191 (1990). “The proposition that schools do not endorse everything that they fail to censor is not complicated.” Id.
In short, whatever latitude school officials may have with respect to school-sponsored speech under Hazelwood, or with government-endorsed speech under the Establishment Clause — that is, speech that could be erroneously attributed to the school — outside of that narrow context, viewpoint discrimination against private, student-to-student, non-disruptive speech is forbidden by the First Amendment.
D.
We now consider the allegations in the complaint under this framework. Under Hazelwood and Morse, the four incidents at issue in this case, based on the facts alleged in the complaint, do not involve “school-sponsored” speech. Accordingly, the principals were not permitted to discriminate on the basis of viewpoint; yet, in each incident the principals allegedly censored speech solely because it expressed a religious message.25
*410The first incident — Stephanie’s sharing pencils with her friends after school on the sidewalk — is a far cry from the concerns the Hazelwood Court had about the “First Amendment [requiring] a school affirmatively to promote particular student speech.” Principal Bomchill’s decision to grab Stephanie and confiscate the pencils after school and threaten her with expulsion is exactly the kind of action prohibited by Tinker — a school official’s “silencing] a student’s personal expression that happens to occur on school premises.” Stephanie’s sharing of pencils with friends after school could in no way be construed as speech that could be erroneously attributed to the school and therefore, under Hazelwood, is not school-sponsored speech. Moreover, Bomchill told Stephanie and her mother that her “Jesus” pencils were not permitted because they expressed a religious viewpoint.
Of the remaining three incidents, two of them also involved Stephanie — one involving sharing pencils at lunch, and one involving talking to her friends about a local church play and handing out tickets at school, but at non-curricular times. The facts alleged do not indicate that Stephanie’s personal expression could be erroneously attributed to the school by Stephanie’s friends. In addition, the only reason provided by school officials for restricting the speech at issue is that students may not express a religious viewpoint on school property. For example, Bomchill allowed Stephanie to share a “moon” pencil at lunch break but not a “Jesus” pencil. Moreover, in the past, at half-birthday parties, school officials have permitted pencils with snowmen and snowflakes, commercial speech, such as a Lion King ring with words and pencils with the statement “Where’s Hippo?,” but here they discriminated against Stephanie’s “Jesus” pencil.
As for the incident involving a “winter break” party, school officials prevented Jonathan Morgan from giving some of his friends candy-cane shaped pens with a card explaining the Christian origin of candy canes. Jonathan’s sharing of candy-cane shaped pens could not be erroneously attributed to the school by his friends and classmates. These were his gifts. They were individually marked with his name and the recipient’s name. In addition, Jonathan Morgan would have been allowed to share his candy-cane pen in his goodie bag only if he removed the attached card containing a religious message. The only reason Swanson gave Jonathan for restricting his speech is that students may not express a religious viewpoint on school property.
None of the speech at issue could be fairly characterized as “in essence the school’s own speech” or “government speech endorsing religion.” Therefore, *411none of Hazelwood’s concerns are implicated here,, and at this stage of the proceedings, the district court and the panel opinion correctly held that the school-sponsored exception does not apply.
For the same reasons, the students’ speech could not have presented Establishment Clause concerns.26 If “no one would reasonably believe that [the speech at issue] bore the school’s imprimatur,” Morse, 551 U.S. at 405, 127 S.Ct. 2618, one would be hard pressed to claim that the speech could be perceived as the government’s endorsing religion. See Mergens, 496 U.S. at 250, 110 S.Ct. 2356. Indeed, a child’s private conversation and decision to share a pencil, a ticket, or a candy-cane shaped pen with another child are in no way similar to students’ reading prayers “over the public address system at home football games.” See Doe v. Santa Fe Indep. Sch. Dist., 168 F.3d 806, 810 (5th Cir.1999), aff'd, 530 U.S. 290, 120 S.Ct. 2266, 147 L.Ed.2d 295 (2000).
In Santa Fe/this court held that prayers over the public address system at football games implicated the Establishment Clause, where the school district held an election to determine which student would deliver the prayer, “maintained complete control over' the programs and facilities during the reading of the prayers, including the ability to mute the microphone or remove the speaker,” and screened the text of the speech for “content prior to the ceremony.” Id. None of the speech at issue here was completely controlled by the school, or delivered in such a way as to “bear the imprimatur of the school” such that one would reasonably perceive the student speech as the government’s conveying a “message that religion or religious belief is favored or preferred.” See Cnty. of Allegheny v. ACLU, 492 U.S. 573, 593, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989) (quoting Wallace v. Jaffree, 472 U.S. 38, 70, 105 S.Ct. 2479, 86 L.Ed.2d 29 (1985) (O’Connor, J., concurring)). Moreover, this is not a case where a government employee is selecting the religious message, see Engel v. Vitale, 370 U.S. 421, 422-23, 82 S.Ct. 1261, 8 L.Ed.2d 601 (1962), delivering the religious message, see Sch. Dist. of Abington Twp. v. Schempp, 374 U.S. 203, 207-08, 83 S.Ct. 1560, 10 L.Ed.2d 844 (1963), endorsing the religious message, Wallace v. Jaffree, 472 U.S. 38, 56-59, 105 S.Ct. 2479, 86 L.Ed.2d 29 (1985), or giving an otherwise private speaker preferential access to a forum, see Stone v. Graham, 449 U.S. 39, 42, 101 S.Ct. 192, 66 L.Ed.2d 199 (1980) (per curiam). In short, this is not a case about the government’s endorsing religion. Accordingly, there is no Establishment Clause concern at issue in this case.27
*412In short, what one child says to another child is within the protection of the First Amendment unless one of the narrow exceptions discussed above applies, and none does in this case. Accordingly, we hold that the First Amendment protects all students from viewpoint discrimination against private, non-disruptive, student-to-student speech. Therefore, the principals’ alleged conduct — discriminating against student speech solely on the basis of religious viewpoint — is unconstitutional under the First Amendment.28
IV.
Because we have concluded that the principals’ alleged conduct violated the students’ First Amendment rights, we must proceed to the second prong of qualified immunity, which asks whether those rights were clearly established at the time of the incidents. See al-Kidd, 131 S.Ct. at 2080.
A.
“A Government official’s conduct violates clearly established law when, at the time of the challenged conduct, ‘[t]he contours of [a] right [are] sufficiently clear’ ” that every “reasonable official would have understood that what he is doing violates that right.” Id. at 2083 (quoting Anderson v. Creighton, 483 U.S. 635, 640, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987)). A case directly on point is not required. See id.; see also Safford Unified Sch. Dist. No. 1 v. Redding, — U.S. -, 129 S.Ct. 2633, 2643, 174 L.Ed.2d 354 (2009) (“To be established clearly, however, there is no need that the ‘very action in question [have] previously been held unlawful.’ ”) (quoting Wilson v. Layne, 526 U.S. 603, 615, 119 S.Ct. 1692, 143 L.Ed.2d 818 (1999)). Rather, “[t]he central concept is that of ‘fair warning’: The law can be clearly established despite notable factual distinctions between the precedents relied on and the cases then before the Court, so long as the prior decisions gave reasonable warning that the conduct then at issue violated constitutional rights.” Kinney v. Weaver, 367 F.3d 337, 350 (5th Cir.2004) (en banc) (quoting Hope v. Pelzer, 536 U.S. 730, 740, 122 S.Ct. 2508, 153 L.Ed.2d 666 (2002)). In determining whether the principals had “fair warning,” we first look to the Supreme Court and our circuit’s precedent. See Pearson, 555 U.S. at 244, 129 S.Ct. 808. We need only consider other *413circuits “in the absence of directly controlling authority.” McClendon v. City of Columbia, 305 F.3d 314, 329 (5th Cir.2002) (en banc); cf. Pearson, 555 U.S. at 244, 129 S.Ct. 808 (deeming it proper to consult out-of-circuit precedent where the Supreme Court and the officials’ “own Federal Circuit had not yet ruled on the issue”).
As discussed in Part III, it is well-settled law that elementary school students have First Amendment rights, private religious speech is fully protected, and viewpoint discrimination is prohibited in any forum. The Supreme Court’s decision in Tinker clearly established that viewpoint discrimination against non-disrup.tive student speech on school property violates the First Amendment rights of students. See Tinker, 393 U.S. at 513, 89 S.Ct. 733; see also Barnette, 319 U.S. at 642, 63 S.Ct. 1178. Our own circuit has already told the same Plano ISD that “viewpoint discrimination is a clearly established violation of the First Amendment in any forum.” Chiu v. Plano Indep. Sch. Dist., 260 F.3d 330, 350 (5th Cir.2001) (Chiu I); Chiu v. Plano Indep. Sch. Dist., 339 F.3d 273, 280 (5th Cir.2003) (Chiu II). In short, the idea that students have the right to be free from viewpoint discrimination at school is not subject to reasonable debate, and has not been for more than four decades. A “ ‘reasonably competent public official should know the law governing his conduct.’ ” Kinney, 367 F.3d at 349 (en banc) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818-19, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982)). Thus, the principals had fair, unmistakable warning that private, non-disruptive student speech is protected from viewpoint discrimination, and that any attempts to censor student speech should be undertaken only on the firmest of grounds.
Even if-the Supreme Court’s unbroken line of decisions were somehow not enough to give school districts fair warning that the First Amendment prohibits viewpoint discrimination against non-disruptive, private student speech, moreover, the Department of Education (DOE) has made clear to schools that viewpoint discrimination against religious speech in schools is prohibited. Cf. Hope v. Pelzer, 536 U.S. 730, 741-42, 122 S.Ct. 2508, 153 L.Ed.2d 666 (2002) (noting that Alabama Department of Corrections regulations and a DOJ report were capable of providing fair warning). As DOE guidelines explained as early as 1995, settled law protected students’ “right to distribute religious literature to their schoolmates, subject to those reasonable time, place, and manner or other constitutionally acceptable restrictions imposed on the distribution of all non-school literature.”29 Indeed, Plano ISD’s own written policy in effect at the time only permits restrictions where the speech causes material and substantial dis*414ruption, echoing the holding in Tinker. Further, the policy does not mention religion or anything concerning religious viewpoints.
In sum, the Supreme Court, the Fifth Circuit, and the United States government all provided fair warning to the principals that elementary school students have a right to be free from viewpoint discrimination. That school officials nonetheless discriminated based on viewpoint under the facts alleged is not a failure of our precedent or that of the Supreme Court, but rather of the officials themselves.30
As a last ditch effort, in the face of clearly established law, the principals fall back on the argument that religious speech in the schools is a very confusing area and that courts’ interpretations of Hazelwood have varied widely. That is, relying on cases outside our circuit (which they characterize as broadening the scope of Hazel-wood), the principals thought that the speech at issue in the four incidents was arguably school-sponsored. The principals argue that, because the question of whether the First Amendment prohibits viewpoint discrimination in the context of school-sponsored speech remains open, their alleged conduct did not violate clearly established law.
The principals contend that because some of these cases involved “Jesus” pencils, candy-canes, holiday parties, and religious speech, they were confused. For example, Curry v. Hensiner, 513 F.3d 570 (6th Cir.2008) involved candy-cane shaped ornaments, Walz v. Egg Harbor Twp. Board of Education, 342 F.3d 271 (3d Cir. 2003) involved candy canes, “Jesus” pencils, and holiday parties, Bannon v. School District of Palm Beach County, 387 F.3d 1208, 1214 (11th Cir.2004), Fleming v. Jefferson Cnty. Sch. Dist., 298 F.3d 918, 930-31 (10th Cir.2002), and Peck v. Baldwinsville Cent. Sch. Dist., 426 F.3d 617, 628-29 (2d Cir.2005) all involved religious speech.
Curry, a summary judgment decision from the Sixth Circuit, involved Christmas tree ornaments shaped like candy canes. See 513 F.3d at 574.31 In Curry, “[a]s part of the fifth grade curriculum, students participated in an exercise called ‘Classroom City.’” Id. “The event was designed to provide students a variety of learning experiences including exposure to literature, marketing, government, civics, economics, and mathematics.” Id. “The exercise culminated in a three-day event held in the school gymnasium during which students, using [fake money], sold goods they had produced specifically for the event.” Id. Plaintiffs social studies teacher managed the exercise, graded the students, and provided them with a written assignment for “Classroom City” — they were supposed to create, market, and sell a product. Id. Plaintiff decided to sell Christmas tree ornaments in the shape of candy canes, which included cards that discussed the *415Christian significance of the candy cane. Id. School officials prevented plaintiff from distributing the cards with the religious message. Id. at 573. Given that the speech in Curry took place within the ambit of the curriculum, was a graded assignment, was managed by faculty, was designed to impart knowledge and skills, and could be “perceived as bearing the imprimatur of the school,” the Sixth Circuit held that it was school-sponsored speech under Hazelwood. See Curry, 513 F.3d at 577.
Walz, a summary-judgment case out of the Third Circuit, involved pencils with a religious message at a Parent-Teacher Organization (PTO) party. In Walz, the school district of Egg Harbor Township held seasonal, in-class parties several times a year, which were organized by the teachers and parents. 342 F.3d at 273. Just prior to Easter, the school held a party in a kindergarten class where the children’s parents were encouraged to donate gifts to the PTO. Id. The gifts were not distributed by students, but through the PTO. Id. The PTO collected all the gifts and distributed them to the students at a school-planned, highly structured, highly supervised, and regulated holiday party. Id.
Moreover, the school did not permit the distribution of “items with political, commercial, or religious references” in “class during school hours,” such as a pencil that stated “Home Depot” or “Support the [New Jersey Education Association].” Id. at 273. The school officials in Walz were concerned that the PTO’s distribution of gifts would be perceived as the school’s endorsing a particular message. Dr. Kelpsh, the superintendent of the Board of Education (BOE), stated that the intent behind the limited gift distribution policy “was to ensure that no confusion about the origin of any distributed gifts with corporate, political, or religious messages, and also that the BOE did not want anyone to mistakenly believe that the school was endorsing any particular message.” Walz, 187 F.Supp.2d at 235-36 (citing Kelpsh Dep., Tr. 74-77; Walz Dep., Tr. 60:5-17.). Thus, in Wafe, students were not permitted to distribute any gifts with any particular message or viewpoint. The conduct in Walz was viewpoint neutral. Walz held that school officials did not run afoul of student constitutional rights when they imposed subject-matter — not viewpoint-based — restrictions on student speech in the context of a “clearly defined,” “organized,” and “pedagogically-based” classroom activity. See Walz, 342 F.3d at 277-80 (citing Hazelwood, 484 U.S. at 273, 108 S.Ct. 562); see also Canady, 240 F.3d at 442-43.
At the party, kindergartner Daniel Walz “skirted the structure of this organized activity by bringing gifts that promoted a specific religious message,” specifically, pencils that said “Jesus [Loves] The Little Children.” Id. at 279. Daniel gave them out himself rather than going through the PTO system. Daniel’s teacher confiscated the pencils and the superintendent determined that the pencils could not be distributed because the children and parents “might perceive the message as being endorsed by the school.” Id. The Third Circuit agreed, holding that the school officials were permitted to restrict the speech at issue because this was not a situation where one student “turned to his classmates during snack time and stated, ‘Jesus loves the little children,’ ” a situation where the student speaks as an individual. Id. Rather, this was a case where a student “controverted] the rules of a structured classroom activity with the intention of promoting an unsolicited message.” Id. at 280.
The Third Circuit in Walz based its decision on extensive summary judgment *416evidence, and held that the speech at issue was school-sponsored because “[t]he District Court found ‘abundant evidence that the school seasonal parties for these young children were meant to have an educational component, and also that they were highly structured, supervised, and regulated.’ ” Walz, 342 F.3d at 279; see also id. at 280 (“The seasonal holiday parties were instructional activities, as much a part of the curriculum as ‘show and tell’ or art class.”). As the Walz court observed, “several factors combined to demonstrate school control: the teacher’s role in planning the holiday parties, the PTO’s control over the gift distribution, and the directive of generic gifts.” Id. at 279.
Our sister circuits’ decisions in Bannon, Fleming, and Peck all upheld some restrictions on religious speech in the school-sponsored context, either at summary judgment or after a full trial on the merits. For example, in Bannon, the court held that school murals painted by students appearing in “prominent locations in the school,” including next to the school’s main office, and in a main hallway, were considered to be school-sponsored because they were “allowed to become a part of the school itself, which in this case, [they] did.” See Bannon, 387 F.3d at 1214; see also Fleming, 298 F.3d at 930-31 (same with respect to school tiles). Likewise, in Peck, the court found the speech to be school-sponsored where kindergarten students created posters as an assignment for class, the school had guidelines about what the posters were supposed to be, and the posters were exhibited prominently at a school assembly, not unlike the school-regulated, edited, and featured school newspaper in Hazelwood,32
While these cases involved religious speech, just as our case does, they have no legal effect on the outcome of this case. Under McClendon, we need not consider any of them because the contours of the Hazelwood exception were clearly established by the Supreme Court sixteen years ago in Hazelwood itself. 305 F.3d at 329. Under Hazelwood’s well-established rule, none of the speech at issue here is even arguably school-sponsored. Even assuming we should consider these cases, none of them change the fact that the student speech alleged here was" quintessentially private speech.33 Unless we accept the simplistic proposition that anything involving religion is confusing, and that the words “candy cane” or “holiday party” are talismanic, these cases do not vitiate the fair warning provided by the Supreme Court, this court and the U.S. government. None of the reasoning in these cases, all applying Hazelwood (some more broadly than others), affects the speech at issue here.34 In each of the four incidents, the *417allegations, which must be taken as trae, show that the speech was private, student-to-student speech and was impermissibly censored solely on the basis of religious viewpoint.
B.
Principal Bomchill had fair warning that preventing Stephanie from sharing a pencil with one of her friends after school hours, outside of school on the sidewalk and lawn solely on the basis of religious viewpoint is prohibited by the First Amendment. See Tinker, 393 U.S. at 513, 89 S.Ct. 733. A reasonable official in Bomchill’s position would not have been confused about the nature of the speech at issue here: neither is it school-sponsored nor does it implicate the Establishment Clause. This was a situation where a single student was sharing a pencil with another student; the school was simply not involved. See Hazelwood, 484 U.S. at 270-71, 108 S.Ct. 562 (The First Amendment protects “a student’s personal expression that happens to occur on school premises”). None of the Hazelwood factors apply here: given that the speech took place outside of the school building after school hours, the speech was not controlled by the school, part of the school curriculum, highly supervised by faculty members, or reasonably related to legitimate pedagogical concerns. Most importantly, unlike the school murals in Bannon, which had become “part of the school itself,” or the school newspaper in Hazelwood, there was no reasonable concern that Stephanie’s speech “might be erroneously attributed to the school.” See id. at 288, 108 S.Ct. 562. Therefore, based on the facts alleged, I would affirm the motion to dismiss denying qualified immunity to Bomchill as to this incident because a reasonable official would have known that restricting Stephanie’s private, non-disruptive, non-curricular, student-to-student speech after school, outside of school on the sidewalk, is not permitted under the First Amendment.
C.
Similarly, Bomchill had fair warning that preventing Stephanie from sharing tickets with friends to a drama at a local church and directing Stephanie’s teacher to demand the return of tickets already given out to other students, “while at school but during non-curriculum times” is not permitted under the First Amendment. See Tinker, 393 U.S. at 506, 89 S.Ct. 733; Barnette, 319 U.S. at 637, 63 S.Ct. 1178; Burnside, 363 F.2d at 749. Although we do not know where exactly Stephanie’s actions took place, or how many tickets she shared, the complaint alleges that the action did not take place during a curricular time, and at this stage, we accept factual allegations in the complaint as true, drawing all inferences in favor of Stephanie, the non-movant. See Brown, 188 F.3d at 586.
As with the “Jesus” pencils, a reasonable official would not have been confused about the speech at issue in this case. No reasonable official would think that Stephanie’s conversation with her friends and decision to share free tickets to a drama put on by a local church were school-sponsored speech. The school was not required to “affirmatively ... promote” the drama; Stephanie was sharing the tickets as an individual, on her own time at school. This was not in “essence, the school’s own speech”: Stephanie’s conver*418sation with her friends was not controlled by the school or highly supervised by faculty members. Unlike the speech in Curry, which was expressly part of the school curriculum, her decision to share tickets with friends who expressed an interest in attending a local play had nothing to do with the school curriculum. The speech took place “during non-curriculum times” and was not reasonably related to legitimate pedagogical concerns. See Hazel-wood, 484 U.S. at 270-71, 108 S.Ct. 562. Therefore, based on the facts alleged, I would affirm the denial of qualified immunity to Bomchill as to this incident because a reasonable official would have known that restricting Stephanie’s private, non-disruptive, non-curricular, student-to-student speech while at school but during non-curriculum times is not permitted by the First Amendment.
D.
Finally, Bomchill had fair warning that preventing Stephanie from sharing a “Jesus” pencil with her friends at her half-birthday party in the cafeteria during lunch, while allowing a “moon” pencil to be shared, was impermissible viewpoint discrimination under the First Amendment. See Rosenberger, 515 U.S. at 828-29, 115 S.Ct. 2510 (restrictions on speech violate the First Amendment where the “specific motivating ideology or the opinion of perspective of the speaker is the rationale for the restriction”). As with the prior two incidents, Bomchill’s contention that this egregious viewpoint discrimination was permissible because she was confused about whether the speech was school-sponsored speech is not plausible. According to the complaint, Stephanie’s half-birthday party was not expressly part of the curriculum, her decision to share a pencil with a Mend was not a graded assignment. See Curry, 513 F.3d at 574. We do not know whether the lunch-time party was highly-regulated, or highly-supervised, but the complaint does not allege as such, and at this stage, we must accept all factual allegations as true, drawing all inferences in favor of Stephanie, the non-movant. See Brown, 188 F.3d at 586. Most importantly, there was no reasonable concern that Stephanie’s speech would be considered to be the school speaking. See Hazelwood, 484 U.S. at 273, 108 S.Ct. 562. Unlike the religious school tiles that the students painted in Fleming, which became a permanent fixture of the school itself, here, Stephanie, as an individual, would have directly handed a pencil to a friend. Therefore, based on the facts alleged, I would affirm the denial of qualified immunity to Bomchill as to this incident because a reasonable official would have known that restricting Stephanie’s private, non-disruptive, non-curricular, student-to-student speech in the cafeteria during lunch break was not permitted under the First Amendment.
E. .
We now turn to Principal Swanson. Swanson had fair warning that preventing Jonathan from sharing individually-addressed goodie bags that contained candy-cane shaped pens with a “Legend of the Candy Cane” story, constituted impermissible viewpoint discrimination. See Tinker, 393 U.S. at 506, 89 S.Ct. 733; Barnette, 319 U.S. at 637, 63 S.Ct. 1178; Burnside, 363 F.2d at 749. No reasonable official would think that Jonathan’s sharing of candy-cane shaped pens with a religious message with his Mends at the party was school-sponsored speech. This was private speech from one student to another, with each goodie bag marked with Jonathan’s name and with the name of the friend he was sharing the bag with. His Mend would understand that the gift was from Jonathan, not from the school. This *419speech was not part of the school curriculum, did not take place during an actual class, and was not reasonably related to legitimate pedagogical concerns. Because the speech is private and voluntary, it does not matter that it took place in the school building. See Santa Fe, 530 U.S. at 313, 120 S.Ct. 2266 (“[NJothing in the Constitution interpreted by the Court prohibits any public school student from voluntarily praying at any time before, during, or after the school day.”). In Hazelwood, the school funded the newspaper, “selected [the] editors, scheduled the publication dates,” “edited [the] stories, ... dealt with the printing company,” and had “final authority with respect to almost every aspect of the production and publication of the [paper], including its content.” Hazel-wood, 484 U.S. at 268, 108 S.Ct. 562. Here, Jonathan selected the gift, Jonathan chose the message, Jonathan paid for the gift, Jonathan put together the goodie bags, Jonathan hand-addressed them to his classmates, and Jonathan had “final authority with respect to almost every aspect” of his intended gift, “including its content.” See id. It was Jonathan’s gift and Jonathan’s speech. There was no reasonable concern that Jonathan’s speech “might be erroneously attributed to the school” or was somehow “in essence the school’s own speech.”
Walz also involved seasonal parties and candy canes, but the similarities end there. In contrast to Walz, here we do not have extensive summary judgment evidence such as deposition testimony. We have only the complaint. The complaint alleges that the “winter break” party has never been a part of the PISD “curriculum,” noting that no written curriculum exists for the party, that Jonathan and the other students were not graded for their participation in the party, and that PISD has never given grades for such parties. This was not the case in Walz,where the court concluded based on the summary judgment evidence that the party was expressly part of the curriculum. Walz, 342 F.3d at 279. Unlike in Walz, where the PTO organized the party, collected all the gifts, and distributed them to the students, here students were permitted to bring in their own gifts to distribute themselves. Id. at 278. In other words, the speech at issue here was like the student’s speaking to his classmates at snack time — as an individual — which is protected speech. See Walz, 342 F.3d at 279 (observing that the court did not confront a situation where a student “turned to his classmates during snack time and stated, ‘Jesus loves the little children,’ ” a situation where the student speaks as an individual and the speech is protected). In addition, there is no evidence at this stage that the “winter break” parties were “highly structured, highly supervised, and regulated” like the party in Walz. Id. Further, in Walz, school officials were concerned about the school’s promoting a particular message and therefore did not permit the PTO to distribute gifts containing a commercial, political or religious message at the holiday party. Here the complaint does not allege that Swanson or Plano ISD had any such concerns. Id. Rather, they singled out and silenced only messages that expressed a religious viewpoint. Id.35 Indeed, although Swanson told Jonathan that he had to remove his gifts from the classroom and place his goodie bags in the *420school library or distribute his gift bags on a public sidewalk off of school property, Jonathan’s other classmates were allowed to exchange gift bags inside the classroom, and were never required to place their gift bags in the library.
Any argument that the winter break party in our case must have been curricular because the party in Walz was curricular impermissibly disregards the allegations in the complaint, which we must accept as true, and draws inferences against the students about the nature of the party. At this stage, we cannot resolve disputed facts and we must draw all inferences in favor of the students, not against them. See Roe, 299 F.3d at 400; Brown, 188 F.3d at 586.36 Crucially, nothing about a student’s sharing an individually addressed goodie bag with a candy-cane shaped pen with another student conveys the message of the school speaking, or is somehow in “essence the school’s own speech, that is, articles that appear in a publication that is an official school organ.” Morse, 551 U.S. at 423, 127 S.Ct. 2618 (Alito, J., concurring). Of course, summary judgment evidence may ultimately demonstrate otherwise — that the party here was curricular, that the activity was “highly structured, highly supervised, and regulated,” and that Jonathan’s speech could be “erroneously attributed to the school.” But at this motion to dismiss stage, the facts allege viewpoint discrimination against private student speech, which is a violation of clearly established law. Therefore, based on the facts alleged, I would affirm the denial of qualified immunity to Swanson as to this incident because a reasonable official would have known that restricting Jonathan’s private, non-disruptive, non-curricular, student-to-student speech while at school but at non-curricular times was not permitted under the First Amendment. See Walz, 342 F.3d at 279.
F.
We are not unsympathetic to school administrators who have to make numerous difficult decisions about when to place restrictions on speech in our public schools. Certainly, there could be some gray area where the administrator should get the benefit of the doubt in such situations. However, the four incidents in this case are nowhere near the gray area. If we accept the principals’ argument in this case, where the speech is so far from the realm of school-sponsored speech, then it is difficult to imagine a case where the law *421will be sufficiently clear to overcome immunity. The result would be that in every case involving religious discourse, schools officials could merely throw their hands up in bewilderment, claim ignorance or confusion, and freely censor private religious speech without consequence. The principals’ position in this litigation is extreme: at oral argument, when asked what rights students clearly have regarding religious speech, counsel for the principals replied that he did not know.' This is not only unacceptable, it is unreasonable. A reasonable school official is presumed to know the law. It is clearly established law that viewpoint discrimination is verboten. See Rosenberger, 515 U.S. at 828-29, 115 S.Ct. 2510. As discussed in Part III, the speech at issue in this case could neither be perceived as the school’s speaking or the government’s endorsing religion. Any mistake on this score was an unreasonable one- — in other words, a mistake that a reasonable principal would not have made.
V.
Imagine the United States of America where the First Amendment protects a minor’s right to play violent video games,37 a person’s right to hatefully protest the funerals of our heroic men and women in the military,38 and the right to possess portrayals depicting animal cruelty, such as videos of people crushing kittens with their shoes,39 but does not protect a child’s right to share a pencil with another child at school merely because the pencil says the word “Jesus.”
Our nation was built on the foundation of religious liberty and free speech.40 This principle has been enshrined in our Constitution: “Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech .... ” U.S. Const. amend. I. We must ensure that the First Amendment “means what it says” when it comes to protecting all viewpoints, including religious viewpoints. See Tinker, 393 U.S. at 513, 89 S.Ct. 733. “Indeed, in Anglo-American history, at least, government suppression of speech has so commonly been directed precisely at religious speech that a free-speech clause without religion would be Hamlet without the prince.” Capitol Square Review and Advisory Bd. v. Pinette, 515 U.S. 753, 760, 115 S.Ct. 2440, 132 L.Ed.2d 650 (1995).

 Judges Smith, DeMoss, Clement, and Haynes join this opinion in full. Chief Judge Jones and Judges Jolly and Southwick join in Sections III.A, III.C, and III.D. Judge Prado joins in Sections III.A, III.C, IV.B, and IV.C. Judge Owen joins in Sections III.C and III.D.


. See also Ponce v. Socorro Indep. Sch. Dist., 508 F.3d 765, 768 (5th Cir.2007) (deeming Justice Alito's opinion controlling).


. The complaint also alleges that the principals censored parent speech, but those claims were not subject to the motion to dismiss and remain pending before the district court. In addition, the complaint asserts claims against Plano ISD. A number of these claims, including an as applied challenge to the 2004 Policy (the relevant policy in this case), violations of the U.S. Constitution, the Texas Constitution, and the Texas Religious Freedom Restoration Act (TRFRA), remain pending before the district court.


. The school's security guard followed Stephanie's mother as she was leaving the school building. As she exited the building, she noticed that two police cars were driving toward the school. When she drove away, the police followed her and pulled her over. The officers let her go without incident.


. Although in modem usage the term “secular” is often used as an antonym for “sacred” or “religious,” scholars have observed that, originally, the term secular was actually a religious concept. See generally Steven D. Smith, Constitutional Divide: The Transformative Significance of the School Prayer Decisions, 38 Pepperdine L.Rev. 945, 973 (2011). Classically, "secular” was the term used by lay people and ecclesiastics alike "to refer to the here and now of this world, understood as a specialized area of God’s domain.” Id. (internal quotation marks omitted). Understood in that way, even medieval governments were secular — that is, they concerned themselves with the government of this world, and not the next.


. Specifically, the complaint alleges four federal causes of action under 42 U.S.C. § 1983 — violations of the First Amendment’s Free Speech, Free Exercise, and Establishment Clauses, as well as violations of the Fourteenth Amendment's Equal Protection Clause — and two state causes of action — violations of Title V of the Texas Civil Practice *400and Remedies Code and Article 1, § 8 of the Texas Constitution.


. At oral argument, the principals indicated that guidance in this area from our court would be helpful to public officials.


. Even before Tinker was decided, this court warned: "[SJchool officials cannot ignore expressions of feelings with which they do not wish to contend. They cannot infringe on their students' right to free and unrestricted expression as guaranteed to them under the First Amendment to the Constitution, where the exercise of such rights in the school buildings and school rooms do not materially and substantially interfere with the requirements of appropriate discipline in the operation of the school.” Burnside v. Byars, 363 F.2d 744, 749 (5th Cir.1966).


. We use the correct spelling of the Barnett surname, which does not match the case caption because courts misspelled the surname as "Barnette” during the litigation.


. Although Barnette involves compelled speech and this case involves compelled silence, the Supreme Court has explicitly stated that any distinction between "compelled speech” and "compelled silence” is "without constitutional significance.” See Riley v. Nat'l Fed'n of the Blind of N.C., Inc., 487 U.S. 781, 796, 108 S.Ct. 2667, 101 L.Ed.2d 669 (1988).


.Indeed, the Supreme Court in recent Terms has made it clear that the First Amendment has a broad reach, limited only by narrow, traditional carve-outs from ‘ its protection. Most recently, the Court held that California’s statute prohibiting the salé of violent video games to minors was a content-*404based restriction that violated the minors’ First Amendment rights. See Brown v. Entm't Merchs. Ass’n, — U.S.-, 131 S.Ct. 2729, 2736, 2741-42, 180 L.Ed.2d 708 (2011) (the State possesses no "free-floating power to restrict the ideas to which children may be exposed.”). The Court concluded that laws imposing unjustified restrictions on children's speech and religious freedom are manifestly unconstitutional. See id. at 2736 n. 3 ("In the absence of any precedent for state control, uninvited by the parents, over a child’s speech and religion (Justice Thomas cites none), and in the absence of any justification for such control that would satisfy strict scrutiny, those laws must be unconstitutional.”). The Court also held last Term that the First Amendment shields hateful protestors from tort liability for picketing funerals of service members, confirming our commitment "to protect even hurtful speech on public issues to ensure that we do not stifle public debate.” Snyder v. Phelps, - U.S. -, 131 S.Ct. 1207, 1220, 179 L.Ed.2d 172 (2011). Two Terms ago, the Court protected portrayals of animal cruelty, United States v. Stevens, - U.S.-, 130 S.Ct. 1577, 1592, 176 L.Ed.2d 435 (2010), firmly rejecting the government’s invitation to analyze free speech on cost-benefit terms, see id. at 1585-86, and held that the government may not suppress political speech on the basis of the speaker’s corporate identity. Citizens United v. Fed. Election Comm’n, - U.S. -, 130 S.Ct. 876, 913, 175 L.Ed.2d 753 (2010).


. Justice Black’s dissent further illustrates that the Court's decision in Tinker applied to elementary school students: "[I]f the time has come when pupils of state-supported schools, kindergartens, grammar schools, or high schools, can defy and flout orders of school officials to keep their minds on their own schoolwork, it is the beginning of a new revolutionary era of permissiveness in this country fostered by the judiciary.” Id. at 518, 89 S.Ct. 733 (Black, J., dissenting).


. See, e.g., Frazier v. Winn, 535 F.3d 1279, 1281-83 (11th Cir.2008) (finding that all Florida public school students "at all grade levels from kindergarten to twelfth grade” have the First Amendment right not to stand during the Pledge of Allegiance); Curry v. Hensiner, 513 F.3d 570, 576-77 (6th Cir.2008) (applying Hazelwood’s First Amendment framework in the elementary school setting); Peck v. Baldwinsville Cent. Sch. Dist., 426 F.3d 617, 625-29, 633 (2d Cir.2005) (applying the Hazel-wood framework in the kindergarten setting to conclude that certain speech was "school-sponsored” but nevertheless holding that "a manifestly viewpoint discriminatory restriction on school-sponsored speech is, prima facie, unconstitutional, even if reasonably related to legitimate pedagogical interests”); Hosty v. Carter, 412 F.3d 731, 735 (7th Cir. 2005) (en banc) ("The Supreme Court itself has established that age does not control the public-forum question .... [N]o public school, of any level — primary, secondary, or post-secondary — may discriminate against religious speech in a public forum (including classrooms made available to extracurricular activities) .... Hazelwood's framework applies to ... elementary and secondary schools.” (citations omitted)); Walz v. Egg Harbor Twp. Bd. of Educ., 342 F.3d 271, 280 (3d Cir.2003) ("[E]lementary school students retain certain First Amendment rights of expression.”); Walker-Serrano v. Leonard, 325 F.3d 412, 417 (3d Cir.2003) (concluding that although age is a factor, "this calculus does not [necessarily] mean that third graders do not have First Amendment rights under Tinker"), Brown v. Gilmore, 258 F.3d 265, 278 (4th Cir.2001) ("Despite language in Supreme Court precedent recognizing the impressionability of elementary school children ... nothing the Court has said 'suggest[s] that, when the school was not actually advancing religion, the impressionability of students would be relevant to the Establishment Clause issue.' ” (quoting Good News Club, 533 U.S. at 116, 121 S.Ct. 2093)); Muller v. Jefferson Lighthouse Sch., 98 F.3d 1530, 1538 (7th Cir. 1996) (recognizing that "religious speech cannot be suppressed solely because it is religious ..., a principle that makes sense in the elementary school environment”); Hedges v. Wauconda Cmty. Unit Sch. Dist. No. 118, 9 F.3d 1295, 1298 (7th Cir.1993) ("[N]othing in the [F]irst [A]mendment postpones the right of religious speech until high school.”).


. "[N]either the United States Supreme Court nor the Fifth Circuit has ever held that the First Amendment free speech protections apply to elementary schools such that it is unconstitutional for public officials to practice viewpoint discrimination against religious speech in elementary schools.” Mot. to Dismiss at 2.


. "The most obvious and important 'special characteristic' of elementary schools is the tender age of the students.” Reply to Pis. Resp. to Mot. to Dismiss at 2.


. "Neither the Supreme Court nor the Fifth Circuit has ever upheld a First Amendment free speech claim by an elementary school student.” Supp. to Mot. to Dismiss at 1.


. "[E]lementary school students do not have a First Amendment free speech right to distribute non-curricular materials to their classmates during the school day____” Defs. Reply to Pis. Response to Supp. Mot. to Dismiss at 5.


. "[Njeither the Supreme Court nor the Fifth Circuit has ever extended the First Amendment ‘freedom of speech’ to the distribution of non-curricular materials in public elementary schools ...." Defs. Obj. to Magistrate’s Rep. at 2.


. “[Pjublic elementary school children do not have a constitutionally protected right to distribute non-curricular materials to other students at school .... ” Defs. Reply to Pis. Resp. To Obj. to Magistrate’s Rep. at 1.


. "[TJhere have been no decisions from this Court holding that First Amendment free speech protections apply in public elementary schools.” Appellants' Br. at 28. In addition, the issue statement from their opening brief on appeal reads: "[T]he First Amendment free speech clause is not implicated by restrictions on elementary school student-to-student distribution of non-curricular materials.”


. "The tender age of elementary schoolchildren and the unique role their schools play in nurturing them counsels strongly against such an extension of the First Amendment.” Appellants' Reply Br. at 1.


. At oral argument before the panel, counsel for the principals could not identify any case holding that elementary students have no First Amendment rights. Even where other circuits have placed restrictions on student speech, they have acknowledged that elementary school students have First Amendments rights. See supra n. 11.


. In Morse, the Court allowed school officials to restrict speech that promoted "illegal drug use.” 551 U.S. at 403, 127 S.Ct. 2618. The Court made clear that this was "not a case about political debate over the criminalization of drug use or possession,” nor did the speech convey "any sort of political or religious message.” Id. at 402-403, 127 S.Ct. 2618. Indeed, Justice Alito observed that the "special characteristic that is relevant in this case is the threat to the physical safety of students.” Id. at 424, 127 S.Ct. 2618.


. Although some of our sister circuits have intimated that viewpoint discrimination may be constitutionally permissible in the context of school-sponsored speech, neither our circuit nor the Supreme Court has ever held as much. Indeed, given the Supreme Court’s harsh criticisms of viewpoint discrimination — which it has labeled a "blatant” violation of the Free Speech Clause — we have serious doubts about the constitutionality of the practice, even in the Hazelwood context. See Rosenberger, 515 U.S. at 828-29, 115 S.Ct. 2510. "Schools cannot constitutionally interpret their basic educational mission as requiring the suppression of religious speech.” Douglas Laycock, High-Value Speech and. the Basic Educational Mission of a Public School: Some Preliminary Thoughts, 12 Lew. & Clark L.Rev. 111, 124 (2008). Allowing schools to suppress particular viewpoints would teach students a distorted and dangerous lesson about the relationship between citizen and government. See Ambach, 441 U.S. at 79, 99 S.Ct. 1589 (school officials "influence the attitudes of students toward government, the political process, and a citizen’s social re*408sponsibilities”). Students would learn that the government favors certain viewpoints over others and that religious viewpoints are the most disfavored of all. See Lubbock Civil Liberties Union v. Lubbock Indep. Sch. Dist., 680 F.2d 424, 426 (5th Cir.1982) (reh'g en banc denied) (Reavley, J., dissenting) (“We should not forget, however, that the young student may also be given the impression that our government and the courts and the schools are hostile to all religious belief and practice.”). Nevertheless, we need not resolve the question to decide this case, as the speech here is private, non-disruptive, non-curricular student-to-student speech, rather than school-sponsored speech.


. Indeed, the Supreme Court in recent years has made it clear that the First Amendment has a broad reach, limited only by narrow, traditional carve-outs from its protection. This year, the Court held that California's *409statute prohibiting the sale of violent video games to minors was a content-based restriction that violated the minors’ First Amendment rights. See Brown v. Entm't Merchs. Ass’n, - U.S. -, 131 S.Ct. 2729, 2736, 2741-42, 180 L.Ed.2d 708 (the State possesses no "free-floating power to restrict the ideas to which children may be exposed”). The Court concluded that laws imposing unjustified restrictions on children’s speech and religious freedom are manifestly unconstitutional. See id. at 2736 n. 3 ("In the absence of any precedent for state control, uninvited by the parents, over a child's speech and religion (Justice Thomas cites none), and in the absence of any justification for such control that would satisfy strict scrutiny, those laws must be unconstitutional.”). The Court also held that the First Amendment shields hateful protestors from tort liability for picketing funerals of service members, confirming our commitment "to protect even hurtful speech on public issues to ensure that we do not stifle public debate.” Snyder v. Phelps, - U.S. -, 131 S.Ct. 1207, 1220, 179 L.Ed.2d 172 (2011). Last year, the Court protected portrayals of animal cruelty, United States v. Stevens, -U.S. -, 130 S.Ct. 1577, 1592, 176 L.Ed.2d 435 (2010), firmly rejecting the government’s invitation to analyze free speech on cost-benefit terms, see id. at 1585-86, and held that the government may not suppress political speech on the basis of the speaker's corporate identity. Citizens United v. Fed. Election Comm'n, — U.S. --, 130 S.Ct. 876, 913, 175 L.Ed.2d 753 (2010).


. Since the district court’s opinion denying qualified immunity, the district court had upheld the relevant written policy at issue here — the Plano ISD 2004 policy — against a facial constitutional challenge. The principals now contend that, because the complaint alleges that the principals acted in conformity with the written policy, their actions must have been constitutional. However, this disregards the fact that the complaint also alleges that the principals acted pursuant to unwritten customs, and practices. Indeed, the complaint alleges that the unwritten policy, custom, and practice was to apply the written policy only to religious matters, thereby applying a facially neutral policy in a discriminatory fashion. No court has addressed whether the school officials’ unwritten customs and practices unlawfully discriminated *410against religious viewpoints, much less whether the principals applied the policy illegally. As the district court found when it adopted the magistrate judge’s recommendation, "Plaintiffs’ motion does not seek summary judgment on the application of the 2004 Policy to Plaintiffs. Similarly, Plano ISD's cross-motion only addresses the facial constitutionality of the 2004 Policy. Thus, the only matter the Court will consider is whether the 2004 policy was facially constitutional.” As for any such contention that the principals were relying on school attorneys, there is nothing in the complaint to support such a contention, and at this 12(b)(6) stage, we cannot consider facts outside the complaint. In addition, this court has upheld as facially valid the time, place, and manner restrictions in a revised 2005 policy, which does not apply to the allegations in this case. See Morgan v. Plano Indep. Sch. Dist., 589 F.3d 740, 745 (5th Cir.2009), cert. denied,-U.S.-, 130 S.Ct. 3503, 177 L.Ed.2d 1091 (2010). It is well-settled that reasonable time, place, and manner restrictions, which are content and viewpoint neutral, are permitted under the First Amendment. See Canady, 240 F.3d at 442-43.


. The principals contend that elementary school students are more impressionable and therefore this case involves heightened Establishment Clause concerns. This is without merit. The Supreme Court has held that the Establishment Clause is not "a modified heckler's veto, in which a group’s religious activity can be proscribed on the basis of what the youngest members of the audience might misperceive.” Good News Club, 533 U.S. at 119, 121 S.Ct. 2093.


. The First Amendment "mandates governmental neutrality” not only among different religions, but also "between religion and non-religion.” McCreary Cnty. v. ACLU, 545 U.S. 844, 860, 125 S.Ct. 2722, 162 L.Ed.2d 729 (2005). Accordingly, school officials need not fear an Establishment Clause violation from allowing schoolchildren with religious views to speak under the same reasonable, viewpoint-neutral terms as other students. See Hedges, 9 F.3d at 1299 ("[pjermitting individual students to pass out literature with religious messages, at times and places they could pass out literature with political or artistic themes, does not entail a ... preference” and instead reflects "neutrality toward religion.”). In contrast, a school’s efforts to expunge all religious discourse from students' *412private interactions represents a school-sponsored message of hostility toward all religions. See McCollum v. Bd. of Educ. of School Dist. No. 71, 333 U.S. 203, 211-12, 68 S.Ct. 461, 92 L.Ed. 649 (1948) ("hostility to religion [and] religious teachings” is "at war with our national tradition as embodied in the First Amendment's guaranty of the free exercise of religion”); cf. Michael W. McConnell, Religion and Its Relation to Limited Government, 33 Harv. J.L. & Pub. Pol’y 943, 952 (2008) ("For the Framers, disestablishment and free exercise were no more intended to depress religion or to secularize society than free enterprise was intended to depress the economy.”).


. To the extent that the principals characterize the speech as "proselytizing,” such a characterization does not affect our holding that religious viewpoint discrimination is not permissible against private student speech, absent substantial and material disruption. There is no such thing as "good religious speech” and "bad religious speech.” As Justice Scalia observed in Good News Club, regardless of whether the speech is "aimed principally at proselytizing or inculcating belief in a particular religious faith,” Rosenberger's ban on viewpoint discrimination applies with equal force. See Good News Club, 533 U.S. at 126, 121 S.Ct. 2093 (Scalia, J., concurring) (quoting Good News Club, 533 U.S. at 130, 121 S.Ct. 2093 (Stevens, J., dissenting) (observing that Rosenberger also involved proselytizing speech)). Indeed, for some evangelical Christians, proselytizing speech may be a necessary and important part of their religious beliefs, and a complete ban of proselytizing speech may implicate their Free Exercise rights as well.


. Since 1995, the constitutional prohibition on viewpoint discrimination against religious speech in schools has been well publicized by DOE, which has issued substantively identical guidelines during the Bush and Clinton Administrations. The Bush Administration in 2003 issued Guidance on Constitutionally Protected Prayer in Public Elementary and Secondary Schools, 68 Fed.Reg. 9645 (Feb. 28, 2003). As discussed above, the Clinton Administration issued similar guidelines in 1995, 1998, and 1999, and sent the guidelines to every school district in the country. Both of these guidelines contain multiple explanations and admonitions that private student religious speech at school is protected and may not be singled out for discriminatory prohibition, in either curricular or non-curricular situations. For example, the Clinton DOE guidelines state that school officials "may not structure or administer such rules to discriminate against religious activity or speech," "schools ... may not single out religious literature for special regulation,” and "religious messages may not be singled out for suppression.” See http://www2.ed.gov/Speeches/08-1995/ religion.html (last visited July 11, 2011).


. "[GJeneral statements of the law are ... □capable of giving fair and clear warning, and ... a general constitutional rule ... may apply with obvious clarity to the specific conduct in question, even though the very action in question has [not] previously been held unlawful.” Hope, 536 U.S. at 741, 122 S.Ct. 2508 (quoting Anderson, 483 U.S. at 640, 107 S.Ct. 3034). As such, "officials can still be on notice that their conduct violates established law even in novel factual circumstances.” Id. Reducing the "clearly established” inquiry to asking whether " 'the very action in question has previously been held unlawful’ ” places an impermissibly "rigid gloss on the qualified immunity standard,” an approach "not consistent with [Supreme Court precedent].” Id. at 739, 122 S.Ct. 2508 (quoting Anderson, 483 U.S. at 640, 107 S.Ct. 3034).


. This is an example of a case the principals could not have relied upon. The Sixth Circuit decided Curry in 2008, a full four years after the last incident at issue in this case.


. See 426 F.3d at 621-22; see also Busch v. Marple Newtown Sch. Dist., 567 F.3d 89, 92, 95-98, 100 (3rd Cir.2009), cert. denied, - U.S. -, 130 S.Ct. 1137, 175 L.Ed.2d 991 (2010) (upholding an elementary school’s restrictions on a mother's efforts to read aloud from Bible scripture to students in her son’s kindergarten classroom during a "curricular” activity); Bell v. Little Axe Indep. Sch. Dist. No. 70, 766 F.2d 1391, 1397, 1404-05 (10th Cir.1985) (forbidding school from holding teacher-supervised meetings on school premises during school hours where meetings included prayer, songs, and speakers who, appearing "usually at the behest of teachers,” discussed "how God and Christianity had benefitted the speaker in his or her daily life”).


. Many of these cases were decided after the relevant actions were taken and thus, could not have been relied upon by school administrators at the time. See al-Kidd,\3l S.Ct. at 2083 (determining clearly established law by examining law "at the time of the challenged conduct”).


. Our discussion of our sister circuits' interpretation of Hazelwood does not in any way suggest our approval of their application of *417the school-sponsored exception, only that even a broad application of this exception is not relevant to the facts alleged here. Moreover, we need not comment on the correctness of these cases because, as discussed above, under McClendon, we have no reason to consider them.


. The fact that school administrators may restrict speech that interferes with classroom instructions (and could reasonably be viewed as bearing the school's imprimatur) does not mean that they may single out religious speech for special censure or condemnation. Certainly nothing in Walz purports to disregard decades of controlling Supreme Court precedent prohibiting viewpoint discrimination.


. The principals contend that the “winter break” party had a clearly defined curricular purpose, was highly structured, supervised and regulated. Principals base these contentions on exhibit 7 to the students’ First Amendment Complaint, a letter drafted by principals’ counsel to the students. The students attached this exhibit in order to show that the principals’ claims in the letter were inaccurate and false. Specifically, the complaint alleges that the letter’s "explanation that students are not permitted to distribute any materials is simply inaccurate in practice, and has not historically occurred at Thomas.” Also, Swanson never “mentioned anything about ‘curriculum’ in any of [her] communications about the distribution of religious viewpoint material by students to other students.” Further, "the ‘winter break’ party was never ... a part of the PISD ‘curriculum’ as [the attached] letter posits.” The complaint also alleges that "PISD has never produced a copy of the curriculum for the 'winter break’ party. No written curriculum exists.” To the extent that there is a conflict between the factual allegations in the complaint and the principals’ arguments based on the letter, we must accept the complaint's version as true and draw all reasonable inferences in favor of the students. See Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir.2009) (citing Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir.2008)). On a motion to dismiss, we do not have the power to resolve factual disputes. See Roe, 299 F.3d at 400.


. Entm’t Merchs. Ass’n, 131 S.Ct. at 2741-42.


. Snyder, 131 S.Ct. at 1220.


. Stevens, 130 S.Ct. at 1592.


.Thomas Jefferson introduced the Virginia Statute of Religious Freedom in 1779, a statute that formed the basis of our First Amendment. It began with the words "An Act for establishing religious Freedom. Whereas, Almighty God hath created the mind free.” Virginia Statute of Religious Freedom (1786).